                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                             NO. 5:l 7CR00286-001D

     UNITED STATES OF AMERICA,           )
                                         )
                              Plaintiff, )
                     V                   )
                                         )               ORDER
     SHELTON JAMAAL JONES,               )
                                         )
                            Defendant. )

      UPON MOTION by the United States for an order authorizing payment

from an Inmate trust account:

      IT IS ORDERED that the Bureau of Prisons turn over to the Clerk of the

United States District Court for the Eastern District of North Carolina all

· funds except $200.00 held in Shelton Jamaal Jones' (register #63877-056)

inmate trust account as payment for the criminal monetary penalties imposed

in this case. Funds should be sent to:

      U.S. District Court
      P.O. Box 25670
      Raleigh, NC 27611

The Clerk of Court shall accept and apply these funds as payment towards the

criminal monetary penalties owed by the defendant.

      SO ORDERED, this --1.L day of          Jo Y>"MAj    , 2021.



                                     J E S C. DEVER III
                                     United States District Judge




        Case 5:17-cr-00286-D Document 86 Filed 01/15/21 Page 1 of 1
